DISTRIBUTION AGREEMENT The Dreyfus/Laurel Tax-Free Municipal Funds 200 Park Avenue New York, New York 10166 March 20, 2000 Amended, October 1. 2010 MBSC Securities Corporation 200 Park Avenue New York, New York 10166 Ladies and Gentlemen: This is to confirm that, in consideration of the agreements hereinafter contained, the above-named investment company (the "Fund") has agreed that you shall be, for the period of this agreement, the distributor of (a) shares of each series of the Fund set forth on Exhibit A hereto, as such Exhibit may be revised from time to time (each, a "Series") or (b) if no Series are set forth on such Exhibit, shares of the Fund. For purposes of this agreement the term "Shares" shall mean the authorized shares of the relevant Series, if any, and otherwise shall mean the Fund's authorized shares. 1.
